 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 1 of 9 PageID #: 152
                                                                                       4f




                               JURY CHARGE


Case: United States v. Boykins (18 CR 338)                                     \io
                                                                                :




Date: June 12, 2019



Ladies and Gentlemen of the Jury:

     Now that the evidence in this case has been presented and the

attorneys for the Government and the defendant have concluded their

closing arguments, it is my responsibility to instruct you as to

the law that governs this case.        My instructions will be in three

parts:




     First, I will instruct you regarding the general rules that

define and govern the duties of a jury in a criminal case.




     Second, I will instruct you as to the legal elements of the

crime charged in the Indictment, that is, the specific elements

that the Government must prove beyond a reasonable doubt to warrant

a finding of guilt.




     Third, I will instruct you as to some general rules regarding

your deliberations following these instructions.




                                                                 M>386«



                                                                               fi&if

                                                                 CASE ^
                                                                 NO.      10

                                                                . exhibit   f
                                                                            1
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 2 of 9 PageID #: 153



this Court and are entitled to equal consideration.            Neither the

Government nor the defendant is entitled to any sympathy or favor.




     B.    Presmnption of Innocence

     I instructed you earlier that the Indictment filed against

the defendant is the means by which the Government gives notice to

a defendant of the charges against her, and by which it brings him

before this court.       It is nothing more.        The Indictment is an

accusation and nothing more.       The Indictment is not evidence, and

you are to give it no weight in arriving at your verdict.

     The defendant, in response to the Indictment, pleaded "not

guilty."   He is presumed innocent unless and until his guilt has

been proven beyond a reasonable doubt, and that presumption alone,

unless overcome, is sufficient to acquit him.            The defendant is

presumed innocent unless or until you, the jury, decide unanimously

that the Government has proven him guilty beyond a reasonable

doubt.




     C.    Burden of Proof on Government


     Since the law     presumes the defendant to be innocent, the

burden of proving each his guilt beyond a reasonable doubt rests

with the Government throughout the trial.          A defendant never has
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 3 of 9 PageID #: 154



     If,   on   the   other    hand,       after   a     fair    and   impartial

consideration of all the evidence, you can honestly say that you

have such an abiding belief in the guilt of the defendant that you

would be   willing to act upon a similarly strong conviction in

important matters in your own lives, then you have no reasonable

doubt, and in that circumstance, you should convict the defendant.




     E.    The Evidence


     I wish to instruct you now as to what constitutes evidence,

and how you should consider it.            The evidence upon which you are

to decide what the facts are comes in several forms:




     (1)   Sworn testimony of witnesses, both on direct and cross-

     examination, and regardless of who called them;

     (2)   Exhibits that have been received into evidence by the

     Court;


     (3)   Facts as to which all parties have agreed or stipulated.




     Certain    things   are   not   evidence      and    must    therefore   be

disregarded by you in deciding what the facts are.                The following

are not evidence:




     (1)   Arguments or statements by lawyers;

                                       5
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 4 of 9 PageID #: 155



and reach conclusions which reason and common sense lead you to

make; and you should not be concerned about whether the evidence

is direct or circumstantial. "Direct evidence" is the testimony

of one who asserts actual knowledge of a fact, such as an eye

witness. "Circumstantial evidence" is proof of a chain of facts

and circumstances indicating that the defendant is either guilty

or not guilty. The law makes no distinction between the weight

you may give to either direct or circumstantial evidence.

     Let me give you an example of the difference

between direct evidence and circumstantial evidence.


Suppose that in a trial one of the parties is trying to

prove that it was raining on a certain morning. A

witness testifies that on that morning she walked to

the subway and as she walked she saw rain falling, she

felt it striking her face, and she heard it splashing

on the sidewalk. That testimony of the witnesses

perceptions would be direct evidence that it rained on

that morning.

     Suppose, on the other hand, the witness testified

that it was clear as she walked to the subway, that she

went into the subway and got on the train and that
                                     7
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 5 of 9 PageID #: 156



       To repeat, your verdict must be based exclusively upon the

evidence, or lack of evidence, as it has been presented in this

case.




      G.      Deciding What to Believe

        You are the sole judges of the credibility of the witnesses

and   of   the    weight     to     be    assigned      to     their     testimony.         Any

assumption that a witness will speak the truth may be dispelled by

the appearance and conduct of the witness, by the manner in which

the witness testifies, by the character of the testimony given, or

by    other     evidence     or     testimony         contrary      to     that     witness's

testimony.

        You should carefully scrutinize all the testimony given, the

circumstances        under     which      each       witness      testified,        and   other

matters    in    evidence    that        tend   to    indicate     whether      a   witness's


testimony       is    worthy      of      belief.         Consider         each     witness's

intelligence, motive, state of mind, interest in the prosecution

or defense of the case, and his or her demeanor while on the stand.

      Inconsistencies          or    discrepancies           in    the    testimony       of   a

witness, or between the testimony of different witnesses, may or

may not cause         you to discredit their testimony.                         Two or more

persons witnessing an incident or a transaction may see or hear it

differently,         and   innocent        misrecollection,              like     failure      of
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 6 of 9 PageID #: 157



witness.        You should not presume that a law enforcement officer is

any more credible, or his or her testimony is entitled to any more

weight, than others who may testify.




       I.       Decisions     Not    to    Call     Witnesses    or     Use       All   Law


                Enforcement Techniques

       Although     the     government     bears     the   burden      of   proof,      and

although a reasonable doubt can arise from lack of evidence, I

instruct you that the law does not require the government to call

as witnesses all persons who may appear to have some knowledge of

the matters in issue at this trial.                 The law also does not require

that   any       particular    investigative         technique    be       used    by   law

enforcement        authorities      to    uncover    or    prosecute       crime.       Law

enforcement techniques are not your concern.                     Your concern is to

determine whether or not, based upon all of the evidence in this

case, the government has proven that the defendant is guilty beyond

a reasonable doubt.




       J. Defendant's Testimony

       In   a    criminal    case,   the    defendant      cannot     be    required     to

testify, but, if he chooses to testify, he is, of course, permitted

to take the witness stand on his own behalf.                     In this case, the

defendant decided to testify.              You should examine and evaluate his

                                            11
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 7 of 9 PageID #: 158



term exceeding one year, did knowingly and intentionally possess

in and affecting commerce a firearm.

     (Title 18, United States Code, Sections 922(g) and 3551 et

seq.)

        In reading the indictment, you have heard me say that one of

the elements is that the defendant, SHAKEEM BOYKINS, has a prior

conviction    for   a   crime   punishable     by   imprisonment   for   a    term

exceeding one year.       The fact that he has such a conviction has

been stipulated to and is not in issue.             The reason you have been

told about it is so that you will understand that the defendant is

within the class of persons prohibited from possessing a firearm

— which is the crime the defendant is now being charged with.

Therefore, you may not consider his prior conviction as any proof

that he illegally possessed the firearm with which he is charged.

     Accordingly, I charge        you as a matter of law that SHAKEEM

BOYKINS is:


     (1) not on trial for the prior offense; and

     (2) that the prior offense is not to be given any weight by

     a juror in determining beyond a reasonable doubt that SHAKEEM

     BOYKINS    actually    possessed      a   firearm   as   alleged    in   the

     indictment in this case.




                                      13
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 8 of 9 PageID #: 159



     In this regard, there has been evidence that the firearm in

question was manufactured in a different state (or county) than

the state where the defendant is charged with possessing it. You

are permitted to infer from this fact that the firearm traveled in

interstate commerce; however, you are not required to do so.




     I    will    now   elaborate      on    the   element   of    possession.     To

"possess"    a    firearm   means      to   exercise    authority,      dominion   or

control over it.        A person need not own a firearm in order to be

guilty of possessing it.

     To    "possess"     means    to    have     something     within   a   person's

control.


     An     act    is   done     "knowingly"       if   done      voluntarily      and

intentionally, and not because of mistake or accident or other

innocent reason.        The government is not required to prove that at

the time of the possession the defendant knew that he was breaking

the law.    It is sufficient if you find that the defendant possessed

the firearm voluntarily and not by accident or mistake.                     You must

also find that the defendant knew he was possessing a firearm.




     Ill.    General Instructions For Your Deliberations


     You are entitled to your own opinion but you should

exchange views with your fellow jurors and listen carefully to

                                            15
 Case 1:18-cr-00338-ERK Document 37 Filed 06/20/19 Page 9 of 9 PageID #: 160



on the merits of the case, otherwise than in writing, or orally

here in open court.

     If you wish to have some portions of the testimony or these

instructions repeated, you may make the request by a note to the

Marshal, and I will then call you back into the court

room and have them read to you.       I suggest, however, that you be

specific to avoid the reading of testimony you do not desire to

assist you in your deliberations.

     Similarly, if you wish to see any of the exhibits in

evidence, you may make the request by note to the Marshal and I

will send the exhibit to you.

     You will note from the oath about to be taken by the

Marshal that he, too, as well as all other persons, is forbidden

to communicate in any way or manner with any member of the jury

on any subject touching on the merits of the case.

     Bear in mind also that you should not reveal to any person

— not even to the Court — how the jury stands on the question

of guilt or innocence of the accused, until after you have

reached a unanimous verdict.


     Any verdict you reach must be unanimous.

     Your oath sums up your duty — and that is, without fear or

favor you will well and truly try the issues between these



                                     17
